Gaynor, J. (concurring):
The place does not need tobe alleged. It was only necessary 'to allege generally the use being made of the plaintiff’s picture witli.out her consent, and leave the place and particulars to the evidence. Such a complaint would not be demurrable on the theory that the place “ might ” be out of the state. It might be and it might not, and either could be proved under the general allegation. The ¿negation of the statute in the complaint is mere verbiage. Because the plaintiff has alleged it the defendant demurs on the theory that the place “may” be outside of the state. Tes, but it may not be; that is for the evidence ; and if out of the state the common law there might sustain the action.
Interlocutory judgment affirmed, with costs.